DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 2, 6, 7, 11, 17, 19, 21 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Deyong et al. (WO99/16010), Claims 4 and 8 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Gaukroger (US2006/0222234), Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Takimoto (US2018/0349633) or Minekawa et al. (US2017/0323435), in the alternative, Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al.  rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US7,275,005) in view of Jin et al. (US2009/0116727) further in view of Scheid et al. (US2013/0144,4878), Sugita et al. (US2011/0222647), or Yoo et al. (US2006/0114525), in the alternative, further in view of Miyazawa et al. (US2010/0274406) further in view of Parikh et al. (US2020/0073009).  Claims 1, 15 and 17 are independent.
	Claim 1 is amended to include the limitation “wherein the at least two original images are time lapsed”.  Claims 15 and 17 are amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.

Allowable Subject Matter
3.	Claims 1-8, 10-17, 19 and 21-23 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667